           Case 1:20-cr-00372-KMW Document 30 Filed 12/08/20 Page 1 of 4                                                    about:blank

                                                                                  USDC SONY
                                                                                  J)OCUMENT
                                                                                  ELECTRO NI CALLY FILED
                                                                                  DOC#: _ _ _ _ _ _ __
         UNITED STATES DISTRJCT COURT                                             DATE FILED:          l   ~   /'i!' j ~o
         SOUTHERN DISTRJCT OF NEW YORK

          United States of America                                                         Protective Order

                           V.                                                                     20 Cr. 372

          Lazett Fisher,

                                        Defendant.



                 Upon the application of the United States of America, with the consent of the undersigned

         counsel, and the defendant having requested discove1y under Fed. R. Crim. P. 16, the Colllt hereby

         finds and orders as follows:

                 1. Disclosure Material. The Government will make disclosure to the defendant of

         documents, objects and info1rnation including electronically stored information ("ES!"), pmsuant

         to Federal Rule of Criminal Procedure 16, 18 U .S.C. §3500, and the Government' s general

         obligation to produce exculpato1y and impeachment material in criminal cases, all of which will

         be referred to herein as "disclosure material." The Government's disclosure material may include

         material that (i) affects the privacy, confidentiality of individuals; (ii) would impede, if

         premahirely disclosed , the Government ' s ongoing investigation of uncharged individuals; (iii)

         would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is not authorized to

         be disclosed to the public or disclosed beyond that which is necessary for the defense of this

         crimilrnl case.

                 2. Sensitive Disclosure Material. Ce1tain of the Govenunent's disclosure material,

         refened to herein as "sensitive disclosure mate1ial," contains illfonnation that identifies, or could

         lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

         whose lives, persons, and prope1ty, as well as the lives, persons and property of loved ones, will




I of 4                                                                                                             12/7/2020, 9:27 AM
           Case 1:20-cr-00372-KMW Document 30 Filed 12/08/20 Page 2 of 4                                                about:blank




         be subject to risk ofhrum absent the protective considerations set fotih herein. The Government's

         designation of material as sensitive disclosure material will be controlling absent contrruy order of

         the Comt.

                 3. Facilitation of Discovery. The entry of a protective order in this case will permit the

         Government to produce expeditiously the disclosure material without fmiher litigation or the need

         for redaction. It will also afford the defense prompt access to those materials, in unredacted form,

         which will facilitate the prepru·ation of the defense .

         NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

                 4. Disclosure material shall not be disclosed by the defendant or defense counsel, including

         any successor counsel ("the defense") other than as set fotib herein, and shall be used by the

         defense solely for purposes of defending this action . The defense shall not post any disclosure

         material on any Internet site or network site to which persons other than the patties hereto have

         access, and shall not disclose any disclosw-e material to the media or ru1y third patty except as set

         f01tl1 below.

                 5. Disclosure material may be disclosed by counsel to :

                     (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

         retained by counsel, as needed for pmposes of defending this action;

                     (b) Prospective witnesses for purposes of defending this action.

                 6. Sensitive disclosure material shall be disclosed only as follows :

                     (a) To the defendant for review in a place and manner such that the defendant cannot

         make copies of the material. TI1e defendant shall not maintain, retain, or keep any copies of any


                                                            2




2 of 4                                                                                                           12/7/2020, 9:27 AM
             Case 1:20-cr-00372-KMW Document 30 Filed 12/08/20 Page 3 of 4                                                     about:blank




           records containing sensitive disclosure material outside the offices of defense counsel. The

           defendant shall not make or retain shall not make or retain any notes that include any sensitive

           disclosure mate1ial outside the offices of defense counsel.

                       (b) to the following persons (hereinafter "Designated Persons"):

                                      (i)   investigative, secretarial, cle1ical, paralegal, and student personnel

                                            employed full-time or paii-time by the defendant ' s attorney;

                                     (ii)   independent exper1 witnesses, investigators, or advisors retained by

                                            the defendant's attorney in connection with this action;

                                    (iii)   such other persons as hereafter may be authmized by the Com1 upon

                                            such motion by the defendai1t; and

                   7. The defendai1t and defense cmmsel shall provide a copy of this Order to Designated

           Persons to whom they disclose sensitive disclosure material pursuant to paragraphs 6(b)(i), (ii),

           and (iii). Designated Persons shall be subject to the terms of this Order.

                   8. The Government may authorize, in \¥riting, disclosme of disclosure material beyond that

           othe1wise permitted by this Order without fm1her Order of this Cowi.

                   9. This Order does not prevent the disclosure of any disclosure material in any hearing or

           trial held in this action, or to any judge or magistrate judge, for purposes of this action . All filings

           should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                   l 0. Except for disclosure material that has been made pa1i of the record of this case, the

           defense shall rehuu to the Government or securely destroy or delete all disclosure material,

           including the seized ESI disclosure material, within 30 days of the expiration of the period for


                                                               3




I 3 of 4                                                                                                               12/7/2020 , 9:27 AM
            Case 1:20-cr-00372-KMW Document 30 Filed 12/08/20 Page 4 of 4                                             about:blank




         direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

         order dismissing any of the charges in the above-captioned case; or the granting of any motion

         made on behalf of the Government dismissing any charges in the above-captioned case, whichever

         date is later.

                  l l. This Order places no restriction on a defendant's use or disclosure of electronically

         stored infonnation ("ESI") that originally belonged to the defendant.

                                              Retention of Jurisdiction
                12. The provisions of this order shall not terminate at the conclusion of this criminal

         prosecution and the Court will retain jurisdiction to enforce this Order following termination of

         the case.

         AGREED AND CONSENTED TO:

             AUDREY STRAUSS
             Acting United States
             Attorney

                     .~ 1   ~jf.J__                                 Date:      12/7/20




                                                                    Date:            I




         SO ORDERED:

         Dated: New York., New York
                December     L2020
                                                                    , ~ ~ - wr-fl(.
                                                                    THE HONORABLE KIMBA M. WOOD
                                                                    UNITED STATES DISTRICT JUDGE
                                                            4




4 of 4                                                                                                         12/7/2020, 9:27 AM
